Exhibit 10.7

 
SERVICES AGREEMENT


This Services Agreement (“Agreement”) is entered into this 8 day of April, 2010,
by and between Blue Sphere, Corp. (the “Company”) a company registered in
Nevada, USA, having its principal place of business at 35 Asuta St. Even Yehuda
Israel and Alex Werber, having his principal place of business at Kohav Yeir
israel (“Alex”).


Whereas,
Alex has the significant experience as Chief Financial Officer of technological
companies, both private and public; and

 
Whereas,
Alex has offered his services to the Company and Company has requested to obtain
such services from Alex, all as more fully described herein; and

 
Now, therefore, the parties agree as follows:


1.
Effective Date; Engagement

 
 
1.1.
This Agreement shall enter into effect as of April 8, 2010 (the "Effective
Date").

 
 
1.2.
Company shall engage Alex and Alex agree to be engaged by the Company and to
hold himself available to render at the request of Company, at such dates and
times as shall be requested by the Company.

 
Alex agrees that if requested by the Company, he shall increase his time share
provided that his terms of engagement shall be adjusted proportionally.
 
2.
Services

 
 
2.1.
Within the framework of this Agreement, Alex shall render his services as Chief
Financial Officer (“CFO”) of the Company and its affiliated companies (the
"Services"), according to the instructions and policy of the Company’s Board of
Directors.

 
 
2.2.
Alex shall utilize the highest professional skill, diligence, ethics and care to
ensure that all Services are performed to the full satisfaction of the Company
and its affiliates and to provide the expertise required in connection with such
services.

 
 
2.3.
In rendering the Services, Alex shall comply with all policies and procedures of
the Company, as may be in effect from time to time.

 
 
2.4.
Alex represents and warrants that he acknowledges that as a CFO of the Company
and its affiliates he is subject to a special degree of care and loyalty, as
customarily for similar positions.

 
 
2.5.
In rendering the services Alex shall be subject to and/or report to the
Company’s Chairman of the Board of Directors and/or Chief Executive Officer; or
as otherwise instructed by such officers.

 


 
 

--------------------------------------------------------------------------------

 


3.
Compensation

 
For and in consideration of the Services to be performed by Alex, Company agrees
to pay Alex as follows:


 
3.1.
A total monthly fee of USD 2,000 accompanied by VAT (as specified below), (the
“Fee”).

 
4.
Reports

 
Alex shall submit to the Company reports at such times as requested by the
Company which shall set forth any information and data requested by the Company.
 
5.
Confidentiality

 
 
5.1.
Alex shall not disclose or put to his own use, or to the use of any third party,
any Proprietary Information (as hereinafter defined) of the Company of which
Alex has been or hereafter becomes informed, whether or not developed by the
Alex. Alex shall sign a confidentiality non-competition and assignment of rights
agreement as shall be designated by the Company.

 
 
5.2.
Alex hereby agrees and declares that without derogating from the aforesaid, all
proprietary information including but not limited to trade secrets and know-how,
patents and other rights in connection therewith developed by or with
contribution of my efforts during the period of my engagement by the Company or
as a result thereof (directly or indirectly), shall be the sole property of the
Company and Alex shall have no rights therein and hereby assign any and all
rights he may has, if any, to the Company for no consideration. Alex further
undertakes that he shall execute any document necessary to assign any patents
and/or any other intellectual property (including copyrights and/or trade
secrets) to the Company and otherwise transfer such proprietary rights to the
Company for no consideration. Further, any document and/or opinion prepared by
Alex during the period of his engagement by the Company shall constitute a
proprietary document belonging to Company and Alex shall not utilize same for
any purpose and shall not introduce same to any third party, except with
Company’s prior consent in writing and Alex shall have no claim and/or demand
from the Company in connection with any rights as aforementioned.

 
Execution of this document by Alex shall irrevocably empower the Chairman of the
Board of Directors of the Company and any other person nominated by board of
directors to execute any document to give effect to the above and the said
Chairman or other person so nominated shall have the right to execute any power
of attorney, deed of assignment or contract to give effect to the above.
 
6.
Term and Termination

 
 
6.1.
The term of this Agreement shall commence as of the Effective date until
terminated as provided in section ‎6.2 below.

 
 
 

--------------------------------------------------------------------------------

 


 
6.2.
This Agreement may be terminated by either party, at any time, without any
further obligation under this Agreement to the other party and/or any one on its
behalf (other than those obligations surviving termination or expiration
hereof), by 30 days prior written notice, unless terminated as a result of a
material breach, in which case this Agreement may be terminated by either party
immediately.

 
7.
Assurances; No Conflict

 
 
7.1.
Alex hereby warrants, represents and confirms to Company that on the date hereof
Alex is free to be engaged by Company upon the terms contained in this Agreement
and that there are no engagements, contracts, consulting contracts or
restrictive covenants preventing full performance of his duties hereunder.

 
Without derogating from the aforesaid, Alex shall not perform any other work
with any third party without Company’s prior written consent.
 
 
7.2.
Alex hereby further represents warrants and confirms that nothing in this
Agreement conflicts with any of Alex's current affiliations or other current
relationships with any other entity.

 
 
7.3.
During the term of this Agreement Alex shall promptly notify Company in writing
in advance of any additional entity that he shall render consulting services to
and/or engage with.

 
8.
Miscellaneous

 
 
8.1.
Alex shall not assign this agreement or any of his rights and privileges
hereunder, whether voluntarily or by operation of law, to any person, firm or
corporation without the prior written consent of the Company. Company shall be
entitled to assign this Agreement to an affiliate thereof.

 
8.2 Except as otherwise provided herein, this Agreement constitutes the entire
agreement between the parties with respect to the matters referred to herein,
and no other arrangement, understanding or agreement, verbal or otherwise, shall
be binding upon the parties hereto. This Agreement may not be amended, modified
or supplemented in any respect, except by a subsequent writing executed by both
parties hereto.
 
8.3 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
non-performance by either party of any of the terms or conditions hereof.
 
8.4 If any term or provision of this Agreement shall be declared invalid,
illegal or unenforceable, then such term or provision shall be enforceable to
the extent that a court shall deem it reasonable to enforce such term or
provision and if such term or provision shall be unreasonable to enforce to any
extent, such term or provision shall be severed and all remaining terms and
provisions shall be unaffected and shall continue in full force and effect.
 
8.5 Any notice from one party to the other shall be effectively served if sent
in writing by recorded delivery to the address of the receiving party as stated
in the preamble to this agreement, unless said party informs the other party in
writing on a change of address.


 
 

--------------------------------------------------------------------------------

 


In witness whereof, the parties have hereunto set their hand upon the date first
above written.
 

           
Blue Sphere
 
Alex Werber
             
By:
                 
Position: CEO
     



 
 

--------------------------------------------------------------------------------

 